6% B(o&®




     >£/#?/ £j/&F-&   ^"^   OCT 2220«

fa




/^W ^ >6owr -^^^ jjr^j
"5.fld'%)h]~'^-fi£tfF\        P\fiP^f ft* -re*a* 7^ o/^^W^


m p^7^ ^^»*ri?r^t3,o?
           *%Sf
      rrja,,^ **&>*& of./£ML^ ^



          7 r° f/G^rWjs
     I,




&t
-To -Tfi&F) 3^°^Y fiPP^rf   -




            ^
 V-

  ^*>J>p?}P£o{ -7^ -r^ &PpJ)V'L.          •i4'V



 i^ffi^Jjj/)Af/h /)tfd 7^otPp3 /hp&fyz
      "fffl-h Tp^ rp;s>
 /)a& ^cr/frp? pftfl£P)k ^PP^a/sP

i*0.ft -rffe tjfi^Pr//)*/ l®^d/yp);P/Rw~
/?/P*^A/€y c>PPs&£ /)Atd —r+r/C p))^Jp?c7~




                     &
                                          1/


 p^o£ v^feo^e^s. vto/A^d JOy&Al> 3//*A


 fiff0£ft1p>,~3-dr —7~t '5 ^s7pf)P^^d
 ftAh ft £j>^€JJ^-o£jh~Xr€  Lou id fiQ"P)"i f\ ^i>:^ ,pQ« ^tW^^j

                                 W^




    «gV pjrfOiAJrpj P^pj7^f/€K ^O/f^



P''P> f}P)>*&fJA PijoOAf3J}food/^^/l/

tjMpnsr ijiZy pi){\\ Appeal
                   7-
                            •/r~o/^


 iAD'ft°«Tl50yttf*/ ®f)d&f\ Oa/ Tt]^
      •ty^-s o^ ^^ 78^7 £cw^

      ^'^ 5*#to/»7o3p£ p p]          /pj*jA           iW&c/fy/cA^- rf h\3pP~^pf*l' p£
                                                  7

                      p
  .bie,*/. ftpp>-P??6\
  p>^-pa —r*j^ t^L/rTrpppd zj^afp&^aGaP/^
  p^psp: of -ry/e fjep97oA/j€^
PPPp>f l&pPf P^tJ -yy/g' £)fp€A/sA&s
 ~TTffid OaJ€ 1=>-P,pp /?*/& py -jATrr/pA^r^
f'pfp ^sdpFcprt3^jy~^P^Ppp^/^

              t*




  rfj^M/p7€~p^/d //o73v/ea^^
 rrfpt^^pAJP /?A/d 7ZoP,Wj 'fifip^ks*
'y^^/ APp^i^r-^PppPRjuf^d ffcs ^pfP^/^A
PhM fj-f/ovO&cf -TfjP S//)/a€ 7b~-
-y- J1&oti*Jo£ /)rfd pdprf~fr6d ~7~^
                   /o-
 rp &hAp3&(-J)


Pf^pTpiAQ S>p/ J^]d~-y-pA€ JuPjf
JoP ftp pf)SA£ J^/fpsd TffiC /G^'dd-M
OaJ ~Tp& Le£jP_d -pTf/g /PP/sd/aAp&A& a/ ~TpA€
rpPjVjpJAPP ppd JPOfPPj pD*foP£s
^P/P ftfPia^dr Jof.p FPrf?PfP
^^A       -,       y      *•   <9^
Pop*) ^fpW^ £pfpb^p
7?o/pAh] Pftf&R?,,


                   a-
            / -rp£ ^pw^~i+yppp~Qp
    p/P)&ps toT^fjj^ /7op/ikd^Pp^p ^^M ^fPPPWP^P^PPCA^
 7ZP/-^a-

        prnm^p, bo^^ppjTPopAf Tteff^jfafc-


 OPj f) f~uJdp<7/PPWFof y/sc^^,^ bf
-=p^y9A^^P/^AjPo^~Of pdPpfPopA^P^ ;X)pO 7s.
f)ct>jfij/p —s-a/P^ ^ATf^pppAFPtrlPPz 6pck)p?=s{s
~7T/P p^pPT^P^^ ppPjPsPPi^p^                 •o

JaWP/PPJ^P^P/ A/apv£ &P-Pj£ A
Pje^^ ft>^ isPaP// ft s tp& £>p,'P°P of
^X%^P*w//tr T^^-w^ ^>iy(p^o-bPs'*?
   Tptp ~7p^ c^)#IOV/' ^ /


 >W 7f?S. ^sPPP~/J£^pd& O^ /V ft,

 ft JaS^P) 'fryrf.


                           iSTjpQsfP
=^Z-t\>o^flld £*PiP &ifi4Mr-rpiPT^ISOffc/s
 lf^)^1^PT~tp>fj *f ~rFl1^ fiJ^fiP)pPf3°>fd
ftps j>&&7 s^^0* vpvP Pjfitjf'iftP

                     <3
£*ji^>l //opj/yfe- ^O-A^A too* ^Jp^—-
ftp ihA£P ~pps -77
        ( jPpfiaicL.^S^-




                 '4
                                                                                                   o




                   a^ IN THE ijeMJl IDICIAL DISTRICT COURT                           ••'. i



                 MAR' 1 2- ,uObKADfJlfl£N COUNTY, TEXAS
                                                                                     B'-2l
EX PA*JIm!NALDISTRICT ATTORNEY               *


                                             *
                                                 -




               KAUFMAN CO••UNTY                           CAUSE NO. 23.07&A-86
DONALTTGENE BIMTQC                           *


                                             *


                                             *
                                                          CAUSE NO. 23dfe9|A:8e               Tr
APPLICANT


                                 ATTORNEY'S AFFIDAVIT

STATE OF TEXAS

COUNTY OF KAUFMAN            (
                                        u.


  BEFORE ME, the undersigned authority, personally appeared DEBORAH A. BEESLEY,
Attorney at Law, who, by me duly sworn on her oath deposed and said as follows:

   "My name is DEBORAH A. BEESLEY. Iam an attorney licensed topractice law in the
State of Texas. My State Bar Card number is 02042300. Iwas the attorney appointed by
the honorable Judge of the 86th Judicial District Court, Kaufman County, Texas, to
represent, DONALD GENE BLANTON, Applicant in Cause No. 23,078-86 and Cause No
23,592-86 in the 86th JUDICIAL DISTRICT COURT OF KAUFMAN COUNTY, TEXAS,
which resulted in Applicant being sentenced to twenty years in prison in Cause No.
23,078-86 and to life in prison in Cause No. 23,592-86 by a jury.

   "As to the claim that Applicant received ineffective assistance from his trial, counsel,
Iwould show the Court that Iwas not Applicant's trial counsel. I had been appointed to
represent DONALD GENE BLANTON on August 2, 2004. Imet with Applicant on August
4,2004 atthe Kaufman County Law Enforcement Center in Kaufman, Texas. At that time,
Applicant had been charged with two felony offenses, Possession of a Controlled
Substance Penalty Group One, Less Than One Gram and Tampering With Physical
Evidence. Applicant advised me that he was on parole and would have a blue warrant
issuedfor him soon if onehad not already been issued for him. Applicant alsoadvised me
that the police should have a video of his traffic stop and that the tape would show the
police planting drugs on him during the stop. Iimmediately contacted the District Attorney's
Office for Kaufman County and discovered that their office had not received the police
report on Applicant's cases yet. Imet with Applicant again at thejail on August 12, 2004
to inform him that the District Attorney's Office did not have a copy of his police report or
his videotape yet but that I would continue to investigate his case by contacting the
Mabank Police Department myself. On September 3, 2004, Iwas able to talk with Chief


ATTORNEY'S AFFIDAVIT - PAGE 1
                                                                                   STATE'S
                                                                                   EXHIBIT
                                                                                     A
 be appointed to represent him. The Court denied Applicant's request. The Court advised
 Applicant that he could have any attorneythat he wanted as long as he was willing to pay
 for the attorney.     Applicant did not state any valid reasons as to why I was not
 representing him effectively. Essentially, Applicant was upset with me because I had
 advised him that I anticipated that a jurywould convict based on the evidence in his cases
 and that was the only reason he was upset. As the Judge told Applicant during that
 hearing, Applicant probably wouldnot be happy with any attorney who bothered to tell him
 the truth ....that he would be convicted by the evidence in his cases.

    "With respect to the Judge admonishing the Applicanton his right to represent himself,
 the Judge did everything in his power to make sure that the Applicant understood that he
 alone would be responsible for knowing everything an attorney should know about the
 laws when trying cases. No one forced Applicant to represent himself. That decision was
 his and his alone. No one in the courtroom felt that was a good decision on Applicant's
 part, but he has the right to represent himself even if he has a fool for a client.

   "As to Applicant's Ground Five, it is totally and completely without merit. No one other
than the jurors went back into the jury room during deliberations. The alternate juror was
dismissed and released from her jury duty prior to the jury beginning their deliberations.

    "With respect to Applicant's Ground Six, he alleges that his conviction was obtained
due to improper instructions to the jury regarding having testimony read back during jury
deliberations. Applicant's allegation is totally without merit. The Judge gave the proper
instructions with regards to the jury not being specific enough in their note about the
testimony they wanted read back to them. The court reporter was in the process of finding
the testimony that the jurors had requested be read back to them when the jury sent out
the filled out verdict form which indicated that they had reached a verdict. Contrary to
Applicant's allegation, the jurywould have been allowed to hear the testimonythat they felt
was in dispute but for, apparently, their own decision to continue deliberating and trying
to reach a verdict while the court reporter was looking the information up for them. The
Judge certainly did not instruct the jury to continue on with their deliberations without
hearing the testimony that they had requested.

    "In his claim in Ground Eight, Applicant alleges that the baggies which contained the
'altered' evidence in his case was not ripped or torn as alleged by the State. Applicant's
allegation is totally and completely false. During my investigation of the case, Italked with
all of the witnesses who came into contact with the evidence. Each witness indicated to
me that the baggies were ripped or torn when he first saw the baggies containing the
cocaine in Applicant's cases. This was also verified to me by Andrew Macey who
conducted the analysis of the drugs. Also, I personally viewed the two baggies myself
prior to the jury trial and noticed that the two baggies definitely had been either ripped or



ATTORNEY'S AFFIDAVIT - PAGE 12




                                                                                        fit *J O
                                                                                                  SP-


                                                                      •J



 torn. I also showed the torn baggies to Applicant prior to the beginning of his jury trial.
 In addition, Iwould bring to the Court's attention that Applicant mislead the Court when he
 attached a copy of the baggie in Applicant's Appendix "F." Applicant stated to the Court
 that the picture in Applicant's Appendix "F" is a picture of the baggie that is alleged by the
 State to contain cocaine. It is not. The baggie that is shown in that picture contained the
 marijuana that Applicant also had in his possession at the time of his arrest. It does not
 contain a picture of the two separate baggies which contained the cocaine that was the
 reason for his arrest. I have attached a copy of the picture which actually shows the two
 torn baggies which held were evidence against Applicant at his trial, see attached Exhibit
 "C."

     "As to Applicant's allegation in Ground Nine that his convictions were obtained and
 based on legally and factually insufficient evidence, Applicant could not be more wrong.
 After obtaining all of the evidence on Applicant's cases, I explained to him that the
 evidence was overwhelmingly against him. The evidence against Applicant was one of the
strongest and most powerful in a criminal case that I had ever seen. Not only did Officer
Jennings testify that Applicant was in possession of a controlled substance, but he also
testified that he saw Applicant exercise care, custody and control over the drug when
Applicant threw the two separate baggies out of his truck window. The Officer also
testified that the baggies appeared to have been tampered with because they had been
ripped in order to allow the drugs to fly out of the bags as the Applicant was tossing the
bags out of his window. All of the arresting officer's testimony was corroborated by the
videotape of the incident. Applicant's convictions, despite his allegations to the contrary,
were based on legally and factually sufficient evidence.

   "As to Applicant's claim in Ground Ten that his convictions were obtained due to the
wrongful denial of his Motionfor Change of Venue, Iwould submit that the Judge's denial
of his Motion was proper. Applicant was well aware of the burden in Chapter Thirty-One
of the Texas Code of Criminal Procedure that requires a defendant to prove that he could
not receive a fair and impartial jury in Kaufman County, Texas in order to get the venue
changed. He had asked me about getting a change of venue while I was preparing his
case for trial and we had specifically discussed that issue. I even made a special trip back
to the jail just to show Applicant that particular law so that he could read it for himself.
Applicant had the burden of proving that he could not receive a fair trial and he did not
prove that. None of the panel members indicated that they had prior knowledge of the
Applicant or of his cases.

    "As to Applicant's allegation in Ground Eleven, he claims that his convictions were
obtained because the trial court failed to properly and adequately present the fact issue
as to probable cause for the traffic stop to the jury. Applicant's allegation is without merit.
The Judge properly denied Applicant's request. During Officer Jennings' testimony,



ATTORNEY'S AFFIDAVIT - PAGE 13



                                                                                           25 4
                                      •^ r• •TT*"S'




            i<
                                   -*p~,-
                                      ''l

                                     •P>




          &PPEWDTX "F"


M-LEDGEDLY "TORN"   COCRTNE BftG




    //;
                         I pp IjqIjP^




      .•*r-i

               .   • i
                   .1




^PPPPPPP/P,
                          Criminal District Attorney
                                      100 W. Mulberry
                                    Kaufman, Texas 75142
                                       (972) 932-4331




June 29, 2005

Carla Stone
Kaufman County Law Enforcement Center


RE: Donald Gene Blanton, DOB 11/13/1962^ /^ '/#>W Pi Oz. $&—

Dear Ms. Stone:

Please release the hold on Donald Gene Blanton for the offense of Possession of Marihuana
alleged to have occurred on July 10,2004. The State has reviewed this case and does not wish to
prosecute the case.


Thank you,


BiHunt
Assistant District Attorney
Bar No. 24027081




                                       EXHIBIT •£•
Dismissed and Opinion Filed October 22,2014




                                             In The

                                    Court of Appeals
                        Jfiftlj liatrtct of ©exas at Dallas
                                      No. 05-14-01324-CV

                                      No. 05-14-01325-CV

                         IN RE DONALD GENE BLANTON, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                          Trial Court Cause Nos. 23078-86,23592-86

                             MEMORANDUM OPINION
               Before ChiefJustice Wright, Justice FitzGerald, and Justice Francis
                               Opinion by Chief Justice Wright
       Relator filed this petition for writ ofmandamus contending that the trial court improperly
denied his motion to suppress in his 2005 trial. A grand jury indicted Donald Gene Blanton on
two charges: (1) possession of cocaine in an amount less than one gram and (2) tampering with
evidence. Blanton v. State, No. 05-05-01060-CR, 2006 WL 2036615 (Tex. App.—Dallas July

21, 2006, pet. refd) (mem. op., not designated for publication). The case was tried to a jury.
The jury convicted him of both offenses and assessed an enhanced punishment of twenty years in
the possession case and life in the tampering case. Id. This Court affirmed the conviction. Id.
       Relator's petition represents an attempt to collaterally attack/his criminal conviction.
While the courts of appeals have concurrent mandamus jurisdictidnjvith the court of criminal
appeals in some post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex.
Crim. App. 2003) (forensic DNA testing), only the court ofcriminal appeals has jurisdiction in


                                                                                                  ,A
                                                                 St
                                                                            i
cases collaterally^attacking a final judgment ofconviction ofa felony. In f^McAfee, 53 jS.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). The intermediate courts of

appeals have no original jurisdiction over petitions for habeas corpus relief in connection with

criminal proceedings. Tex. Gov't Code Ann. § 22.221(d) (West 2004) (limiting.habeas corpus

jurisdiction of intermediate courts of appeals to civil matters); TEX. CODE CRIM. PROC. Ann. art.

11.05 (West 2005) (granting original jurisdiction in cases seeking writs of habeas corpus in

criminal cases to the court of criminal appeals, districts courts, and county courts). Because we

lack jurisdiction over this original proceeding, we DISMISS the petition.




141324F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              -2-




                                                                                '•••(
                                                                                 *k
                                                                                        32


                    A.      It   was     loose
Pm
         2          Q.      Just loose on his lap?

         3          A.      Correct.


         4          Q.      Later on you did a search of the cab where the

          5   driver's      seat   was?


          6         A.      Yes,    I    did.

          7         Q.      And what you found there was it consistent

          8   with what you had seen on his lap when he was getting

          9   out   of    the    truck?


         10         A.      Yes,    it was.

         11          Q.     And was it also consistent with the residue

         12   that was left in the bag that Officer Swearingen found?

         13         A.      Yes,    it    was.
m
         14                         THE DEFENDANT:          Objection,   Your Honor.
                                                                                       in

         15   We supposed to be trying this for cocaine not

         16   marijuana

         17                         THE    COURT:     Overruled,


         18          Q.     (BY MS.       HUNT)     Okay.    There was one bag that

         19   you found that you believed to have cocaine in it; is

         20   that    correct?


         21          A.     Correct


         22          Q.     And then one bag was found by Officer

         23   Swearingen with just residue in it?

         24          A.     Correct.

• r.-V
         25          Q.     And the residue was the green leafy residue?
                                                                     *-£"

                                                                            184,
     1    the time, and the lights are going.          You think he would

     2    notice it?       We're not talking middle of the day, lots

     3    of cars.       Only one car there.     You guys can watch that

     4    yourself.

     5                       The defendant,    he doesn't pull over.     And

     6    he's not speeding.       He's not tryi^ng^fvtoc evade or

     7    anything.      But he's just driving slowly.      What's he

     8   doing in there?       Why doesn't he pull over right away? j
     9   The reason is he's in possession.          He's in possession V\

 10      of,   and you heard the testimony, s'the controlled'

11       -»subst=ance5   the cocaine,   and you heard the testimony

12       about the marijuana as well.          And he's got the bags and

13       he sees the officer and he's the only one on the road

14       and he's got to get rid of that thing.          Okay?

15                          They're in little baggies.      You can look

16       at the evidence.       You can see the bags, types of bags.

17       You will notice that the bags that were recovered are                 ;;

18       prejtty^easy to stretch and pull and break.          Where the. V
19       little bag,      the bag where the cocaine is in, it's a

20       little tougher.       Okay?    Look at all of that evidence.

21       And he's trying to get rid of it.

22                          At some point,    the siren comes on and he

23       knows he has to pull over.          But before he does that,    he

24       gets rid those two bags.        He throws them out.     Whether

25       you think he meant to destroy them,         or alter it,    at the*